Citation Nr: 0948512	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  05-37 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served a period of active duty for training from 
November 1983 to May 1984 and on active duty from December 
1985 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  During the pendency of the 
Veteran's appeal, his claim folder was transferred to the RO 
in Atlanta, Georgia.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in November 2005 at the Jackson, 
Mississippi, RO.  The appellant and the appellant's spouse 
testified at that time and the hearing transcript is of 
record.  

This case was previously before the Board in August 2008 when 
it was remanded for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  VA 
defined substantially gainful employment as "employment at 
which non-disabled individuals earn their livelihood with 
earnings comparable to the particular occupation in the 
community where the Veteran resides."  See M21-MR, Part IV, 
Subpart ii, Chapter 2(F)(24)(d).  In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience when arriving at this conclusion, but factors 
such as age or impairment caused by non-service-connected 
disabilities are not to be considered.  38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a) (2009).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340 (2009).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2009).

A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that 
the "objective" rating does not consider.  Vittese v. 
Brown, 7 Vet. App. 31, 34-35 (1994); see also Bradley v. 
Peake, 22 Vet. App. 280 (2008) (VA may potentially consider a 
TDIU claim for a particular service-connected disability even 
when a schedular 100 percent rating is already in effect for 
another service-connected disability in order to determine 
the Veteran's eligibility for SMC under 38 U.S.C.A. 
§ 1114(s)). 

The Veteran's service-connected disabilities include the 
following: undiagnosed systemic disease, evaluated as 60 
percent disabling, effective February 1, 2005, and currently 
evaluated as 100 percent disabling, effective January 28, 
2008; idiopathic thrombocytopenia and common variable 
immunodeficiency, evaluated as noncompensably disabling, 
effective February 1, 2005, and currently evaluated as 70 
percent disabling, effective July 20, 2006; hiatal hernia, 
gastroesophageal reflux disease and irritable bowel syndrome, 
currently evaluated as 30 percent disabling, effective 
February 1, 2005; migraine headaches, currently evaluated as 
30 percent disabling, effective February 1, 2005; lumbosacral 
disc disease, currently evaluated as 10 percent disabling, 
effective February 1, 2005; fracture of the right index 
finger, currently evaluated as noncompensably disabling, 
effective February 1, 2005; and scars, lymph node biopsy, 
left axilla and right retroperitoneal preaortic nodes, 
currently evaluated as noncompensably disabling, effective 
February 1, 2005.  The RO assigned a combined disability 
evaluation of 80 percent, effective February 1, 2005, and 100 
percent, effective July 20, 2006, for these service-connected 
disabilities.

Associated with the claims folder are VA treatment records 
for the period from July 2005 to January 2006.  An entry from 
September 2005 said that the Veteran should be put in for 
total disability.  The entry did not contain an explanation 
for the comment.

The Veteran was afforded several VA examinations in January 
2006.  At his gastrointestinal (GI) examination the examiner 
reported that the Veteran had "basically" not worked since 
he retired from service.  The examiner noted that the Veteran 
had a history of idiopathic thrombocytopenia purpura (ITP).  
The Veteran also reported chronic difficulty with fatigue.  
The pertinent diagnoses were ITP, cleared, undiagnosed 
systemic disease characterized by chronic fatigue and 
lymphadenopathy, GERD and chronic diarrhea that the examiner 
said was as least as likely as not secondary to IBS.  The 
examiner added that the Veteran was unemployed.  The Veteran 
said he did not work because of his chronic fatigue.  

In a February 2007 private treatment record, the Veteran was 
noted to report that he had not worked in the prior two years 
due to chronic fatigue syndrome.  The Veteran's claims folder 
reveals that the Veteran was awarded Social Security 
Disability Insurance benefits beginning in June 2007 due to 
his conditions and that he became disabled on January 1, 
2007.  

Currently, there is no opinion regarding the Veteran's 
ability to secure and follow a substantially gainful 
occupation during the period of time prior to July 20, 2006, 
upon which date a total rating was assigned.  As such, the 
Board finds that VA must afford the appellant a VA 
examination that includes a retrospective medical opinion 
addressing whether the Veteran was incapable of securing and 
following a substantially gainful occupation during the 
period beginning February 1, 2005 to prior to July 20, 2006.  
See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil 
v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to 
assist may include development of medical evidence through a 
retrospective medical evaluation where there is a lack of 
medical evidence for the relevant time period).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  A review of the claims 
folder reveals that the Veteran was granted Social Security 
disability benefits.  However, the records regarding this 
award of benefits have not been associated with the claims 
folder but should be obtained in connection with this issue.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2009); see also Moore v. Shinseki, 555 F.3d 
1369 (Fed. Cir., 2009); Voerth v. West, 13 Vet. App. 117, 121 
(1999).  Therefore, this appeal must be remanded to obtain 
the Veteran's complete SSA record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  After completion of the above 
development, afford the Veteran a VA 
medical examination or examinations, to 
ascertain whether one or more of his 
service-connected disabilities 
(undiagnosed systemic disease; idiopathic 
thrombocytopenia and common variable 
immunodeficiency; hiatal hernia, 
gastroesophageal reflux disease and 
irritable bowel syndrome; migraine 
headaches; lumbosacral disc disease; 
fracture of the right index finger; and 
scars, lymph node biopsy, left axilla and 
right retroperitoneal preaortic nodes) 
have made the Veteran incapable of 
obtaining or sustaining substantially 
gainful employment for the period of time 
from February 1, 2005, to July 20, 2006.  

The claims folder must be made available 
to and be reviewed by the examiner.  In 
forming the opinion, the examiner should 
disregard both the age and the non-
service-connected disabilities of the 
Veteran.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



